                   Case 1:20-cr-00108-SPW Document 28 Filed 04/15/21 Page 1 of 6

                                   United States District Court
                                    DISTRICT OF MONTANA BILLINGS DIVISION


 UNITED STATES OF AMERICA                                                 JUDGMENT IN A CRIMINAL CASE

 V.

                                                                          Case Number: CR 20-108-BLG-SPW-l
 TRACY FONDA FLANIGAN                                                     USM Number: 18153-046
                                                                          Karl Knuchel
                                                                          DefciidaiiTs Atlorney



THE DEFENDANT:
 El   pleaded guilty to count(s)                         1 of the Indictment
      pleaded guilty to count(s) before a U.S.
 □    Magistrate Judge, which was accepted by the
      court.

      pleaded nolo contendere to count(s) which
 □
      was accepted by the couit
      was found guilty on count(s) after a plea of
 □
      not guilty

The defendant is adjudicated guilty of these offenses:
 Title & Section / Nature of Offense                                                              Offense Ended   Count
 18:9220.F False Statement During A Fireamis Transaction.                                         1 1/1 1/2015




The defendant is sentenced as provided in pages 2 through 6 of this judgment. The sentence is imposed pursuant to the
Sentencing Refonn Act of 1984.

 □    The defendant has been found not guilty on count(s)
 Kl   Counts 2 and 3 of the Indictment are dismissed on the motion of the United States


       It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of
material changes in economic circumstances.

                                                             April 15, 2021
                                                             Dale oflmposition of Jiidgmcnl




                                                             jignature of Judge

                                                             Susan P. Walters
                                                             United States District Judge
                                                             Name and Title of Judec


                                                             April 15, 2021
                                                             Dale
Case 1:20-cr-00108-SPW Document 28 Filed 04/15/21 Page 2 of 6
Case 1:20-cr-00108-SPW Document 28 Filed 04/15/21 Page 3 of 6
Case 1:20-cr-00108-SPW Document 28 Filed 04/15/21 Page 4 of 6
Case 1:20-cr-00108-SPW Document 28 Filed 04/15/21 Page 5 of 6
Case 1:20-cr-00108-SPW Document 28 Filed 04/15/21 Page 6 of 6
